Exhibit 10.10

AMERICAN WATER WORKS COMPANY, INC.

2007 OMNIBUS EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNIT GRANT

This RESTRICTED STOCK UNIT GRANT, dated as of February 21, 2013 (the “Date of
Grant”), is delivered by American Water Works Company, Inc. (the “Company”) to
%%First_name%-%%%Last_name%-% (the “Participant”).

RECITALS

WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2007 Omnibus Equity Compensation Plan) has adopted a 2013 Long Term Incentive
Plan (“2013 LTIP”) pursuant to which designated employees will be granted equity
awards (collectively, the “Equity Award”) for shares of Common Stock of the
Company, par value $0.01 per share, (the “Company Stock”);

WHEREAS, the Equity Award is comprised of four separate grants, a nonqualified
stock option, a restricted stock unit, and two performance stock unit grants;

WHEREAS, the Committee has determined that the Participant is eligible to
participate in the 2013 LTIP and to grant the Participant an Equity Award under
the 2013 LTIP; and

WHEREAS, the Committee has determined that the restricted stock unit portion of
the Equity Award granted pursuant to the 2013 LTIP to the Participant shall be
issued under the American Water Works Company, Inc. 2007 Omnibus Equity
Compensation Plan (the “Plan”) and the terms and conditions of such restricted
stock unit shall be memorialized in this grant (the “Grant”).

NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:

 

1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth in this Grant and the Plan, the Company hereby grants to the Participant
%%Total Shares_granted%-% units (the “Restricted Stock Units”). Each unit (a
“Unit”) shall be a phantom right and shall be equivalent to one share of Company
Stock on the applicable Redemption Date (as defined below).

 

2. Restricted Stock Unit Account. The Company shall establish and maintain a
Restricted Stock Unit account as a bookkeeping account on its records (the
“Restricted Stock Unit Account”) for the Participant and shall record in such
Restricted Stock Unit Account the number of Restricted Stock Units granted to
the Participant. The Participant shall not have any interest in any fund or
specific assets of the Company by reason of this grant or the Restricted Stock
Unit Account established for the Participant.

 

1



--------------------------------------------------------------------------------

3. Vesting.

(a) Except as provided in subparagraph (c) below, the Restricted Stock Units
shall vest on the following dates (each a “Service Date”), provided the
Participant continues to be employed by, or providing service to, the Employer
(as defined in the Plan) from the Date of Grant through the applicable Service
Date:

 

Date

   Units Vesting  

January 1, 2014

     1/3   

January 1, 2015

     1/3   

January 1, 2016

     1/3   

(b) If at any time prior to the last Service Date the Participant’s employment
or service with the Employer terminates for any reason, including death or
disability, then all of the unvested Restricted Stock Units shall be immediately
forfeited and the Participant shall not have any rights with respect to the
vesting or the redemption of any portion of the Restricted Stock Unit.

(c) If at any time prior to the last Service Date, but while the Participant is
employed by or providing service to the Employer, a Change of Control (as
defined below) occurs, then all of the unvested Restricted Stock Units shall
become vested on the date of the Change of Control. For purposes of this
Agreement, the term “Change of Control” shall mean as such term is defined in
the Plan, except that a Change of Control shall not be deemed to have occurred
for purposes of this Agreement unless the event constituting the Change of
Control constitutes a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and its corresponding regulations. For the
avoidance of doubt, if the Change of Control does not constitute a permitted
change in control event under Code section 409A, then the Restricted Stock Unit
shall not vest on the occurrence of the Change of Control.

(d) The date on which all or any portion of the Restricted Stock Unit becomes
vested as described in this Paragraph 3 shall hereinafter be referred to as the
“Vesting Date”.

 

4. Redemption. Unless an election is made pursuant to Paragraph 5 below, the
Restricted Stock Units shall be redeemed by the Company on the applicable
Vesting Date or as soon as administratively practicable thereafter, but not
later than forty-five (45) days following the Vesting Date, (the “Redemption
Date”). On the Redemption Date (or, if applicable, the Deferred Date, as defined
in Paragraph 5 below), all Restricted Stock Units that become vested pursuant to
Paragraph 3 above shall be redeemed and converted to an equivalent number of
shares of Company Stock, and the Participant shall receive a single sum
distribution of such shares of Company Stock, which shall be issued under the
Plan.

 

2



--------------------------------------------------------------------------------

5. Deferrals.

(a) The Participant may make an irrevocable election to defer the Redemption
Date (or further defer the Deferred Date (as defined below), if applicable) of
any of the Restricted Stock Units that vest, plus dividend equivalents earned on
such Restricted Stock Units as described in Paragraph 6 below, to a later date,
provided that (i) the election shall not take effect until at least twelve
(12) months after the date on which the election is made, (ii) the new
Redemption Date cannot be earlier than five (5) years from the original
Redemption Date under Paragraph 4 above (or five (5) years from the previously
applicable Deferred Date, if a subsequent deferral of a Deferred Date is being
made), and (iii) the election must be made no less than twelve (12) months prior
to the date of the Redemption Date (twelve (12) months prior to the previously
applicable Deferred Date, if a subsequent deferral of a Deferred Date is being
made). To defer the Redemption Date, the Participant must complete the deferral
election form provided to the Participant by the Committee. If the Participant
desires to make a further deferral, the Participant must make such election on a
separate form provided by the Committee for such purpose. Any such election
shall be made in accordance with section 409A of the Code and any corresponding
guidance and regulations issued under section 409A of the Code. Notwithstanding
a Participant’s election pursuant to this Paragraph, if the Change of Control
Date occurs prior to the Deferred Date, the redemption of the Participant’s
Restricted Stock Units, plus corresponding dividend equivalents, will be the
Change of Control Date. If a Redemption Date is delayed one or more times
pursuant to this Paragraph 5, the new Redemption Date shall be referred to as
the “Deferred Date.”

6. Dividend Equivalents. Until the Redemption Date (or the Deferred Date, if
elected), if any dividends are paid with respect to the shares of Company Stock,
the Company shall credit to a dividend equivalent account (the “Dividend
Equivalent Account”) the value of the dividends that would have been distributed
if the Restricted Stock Units credited to the Participant’s Restricted Stock
Unit Account as of the date of payment of any such dividend were shares of
Company Stock. On the Redemption Date (or the Deferred Date, if applicable), the
Company shall pay to the Participant a lump sum cash payment equal to the value
of the dividends credited to the Participant’s Dividend Equivalent Account;
provided, however, that any dividends that were credited to the Participant’s
Dividend Equivalent Account that are attributable to Units that have been
forfeited as provided in Paragraph 3 above shall be forfeited and not payable to
the Participant. No interest shall accrue on any dividend equivalents credited
to the Participant’s Dividend Equivalent Account.

7. Change of Control. Except as set forth in Paragraph 3(e) of this Grant, the
provisions set forth in the Plan applicable to a Change of Control (as defined
in the Plan) shall apply to the Restricted Stock Units, and, in the event of a
Change of Control, the Committee may take such actions as it deems appropriate
pursuant to the Plan and is consistent with the requirements of section 409A of
the Code.

 

3



--------------------------------------------------------------------------------

8. Acknowledgment by Participant. By accepting this Grant, the Participant
acknowledges that with respect to any right to redemption or distribution
pursuant to this Grant, the Participant is and shall be an unsecured general
creditor of the Company without any preference as against other unsecured
general creditors of the Company, and the Participant hereby covenants for
himself or herself, and anyone at any time claiming through or under the
Participant not to claim any such preference, and hereby disclaims and waives
any such preference which may at any time be at issue, to the fullest extent
permitted by applicable law.

 

9. Restrictions on Issuance or Transfer of Shares of Company Stock.

(a) To the extent permitted by Code Section 409A, the obligation of the Company
to deliver shares of Company Stock upon the redemption of the Restricted Stock
Units shall be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the shares of Company Stock upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance of
shares of Company Stock, the shares of Company Stock may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.

(b) The issuance of shares of Company Stock and the payment of cash to the
Participant pursuant to this Grant is subject to any applicable taxes and other
laws or regulations of the United States or of any state having jurisdiction
thereof.

(c) As a condition to receive any shares of Company Stock on the Redemption Date
(or the Deferred Date, if applicable), the Participant agrees:

(i) to be bound by the Company’s policies regarding the limitations on the
transfer of such shares, and understands that there may be certain times during
the year that the Participant will be prohibited from selling, transferring,
pledging, donating, assigning, mortgaging, hypothecating or otherwise
encumbering the shares; and

(ii) that the shares of Company Stock obtained by the Participant upon the
redemption of the Restricted Stock Units shall be subject to the restrictions
set forth in the Company’s Stock Retention Program for Executives and any
applicable clawback or recoupment policies and other policies that may be
implemented by the Company’s Board of Directors or a duly authorized committee
thereof, from time to time.

10. Participant Undertaking. The Participant agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the provisions of this Grant.

11. Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance

 

4



--------------------------------------------------------------------------------

with the Plan. In the event of any contradiction, distinction or difference
between this Grant and the terms of the Plan, the terms of the Plan will
control. Except as otherwise defined in this Grant, capitalized terms used in
this Grant shall have the meanings set forth in the Plan. This Grant is subject
to the interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (i) rights
and obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the shares of Company Stock, (iii) changes in
capitalization of the Company, and (iv) other requirements of applicable law.
The Committee shall have the authority to interpret and construe this Grant
pursuant to the terms of the Plan, its decisions shall be conclusive as to any
questions arising hereunder. By accepting this Grant, the Participant agrees
(A) to be bound by the terms of the Plan and this Grant, (B) to be bound by the
determinations and decisions of the Committee with respect to this Grant, the
Plan and the Participant’s rights to benefits under this Grant and the Plan, and
(C) that all such determinations and decisions of the Committee shall be binding
on the Participant, his or her beneficiaries and any other person having or
claiming an interest under this Grant and the Plan on behalf of the Participant.

12. No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except as
provided in Paragraph 6), or the right to vote, with respect to any Restricted
Stock Units.

13. No Rights to Continued Employment or Service. This Grant shall not confer
upon the Participant any right to be retained in the employment or service of
the Employer and shall not interfere in any way with the right of the Employer
to terminate the Participant’s employment or service at any time. The right of
the Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.

14. Assignment and Transfers. No Restricted Stock Units or dividend equivalents
awarded to the Participant under this Grant may be transferred, assigned,
pledged, or encumbered by the Participant and a Restricted Stock Unit shall be
redeemed and a dividend equivalent distributed during the lifetime of the
Participant only for the benefit of the Participant. Any attempt to transfer,
assign, pledge, or encumber the Restricted Stock Unit or dividend equivalent by
the Participant shall be null, void and without effect. The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company. This Grant may be assigned by the Company without the
Participant’s consent.

15. Withholding. The Participant shall be required to pay to the Employer, or
make other arrangements satisfactory to the Employer to provide for the payment
of, any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and redemption of the Restricted
Stock Units and payment of dividend equivalents. Any tax withholding obligation
of the Employer with respect to the redemption of the Restricted Stock Units
may, at the Committee’s discretion, be satisfied by having shares of Company
Stock withheld, up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities.

 

5



--------------------------------------------------------------------------------

16. Effect on Other Benefits. The value of shares of Company Stock and dividend
equivalents distributed with respect to the Restricted Stock Units shall not be
considered eligible earnings for purposes of any other plans maintained by the
Company or the Employer. Neither shall such value be considered part of the
Participant’s compensation for purposes of determining or calculating other
benefits that are based on compensation, such as life insurance.

17. Applicable Law. The validity, construction, interpretation and effect of
this Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

18. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Employer, or to such other address as the Participant may designate to the
Employer in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

19. Taxation; Code Section 409A. As applicable, this Grant is intended to comply
with the requirements of section 409A of the Code and shall be interpreted and
administered in accordance with Code section 409A. Notwithstanding any provision
to the contrary herein, if the Restricted Stock Units constitute “deferred
compensation” under section 409A of the Code, distributions made with respect to
this Grant may only be made in a manner and upon an event permitted by Code
section 409A. To the extent that any provision of the Grant would cause a
conflict with the requirements of Code section 409A, or would cause the
administration of the Grant to fail to satisfy the requirements of Code section
409A, such provision shall, to the extent practicable if permitted by applicable
law, be deemed null and void. In the event that it is determined not feasible to
void a provision of this Grant, such provision shall be construed in a manner as
to comply with the Code section 409A requirements. This Grant may be amended
without the consent of the Participant in any respect deemed by the Committee or
its delegate to be necessary in order to comply with Code section 409A. Unless a
valid election is made pursuant to Paragraph 5 above, in no event may the
Participant, directly or indirectly, designate the calendar year of
distribution. Notwithstanding anything in the Plan or the Grant to the contrary,
the Participant shall be solely responsible for the tax consequences of this
Grant, and in no event shall the Company have any responsibility or liability if
this Grant does not meet any applicable requirements of Code section 409A.

20. Severability. In the event one or more of the provisions of this Grant
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Grant, and this Grant will be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.

 

AMERICAN WATER WORKS COMPANY, INC. By:   Jeffry E. Sterba   LOGO
[g522605ex10_9pg7.jpg] Its:   President and CEO

 

7